[Cite as U.S. Bank v. Hill, 2018-Ohio-4532.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     OTTAWA COUNTY


U.S. Bank N.A., as Trustee, on behalf              Court of Appeals No. OT-17-029
of the holders of the J.P. Morgan Mortgage
Acquisition Trust 2006-CH2, Asset Backed           Trial Court No. 2016-CV-E-117
Pass-Through Certificates, Series 2006-CH2

        Appellees

v.

Marilyn L. Hill, et al.                            DECISION AND JUDGMENT

        Appellant                                  Decided: November 9, 2018

                                               *****

        David A. Wallace and Karen M. Cadieux, for appellees.

        Grace M. Doberdruk, for appellant.

                                               *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a judgment of the Ottawa County Court of Common

Pleas which granted appellee’s motion for summary judgment. For the reasons set forth

below, this court affirms the judgment of the trial court.
       {¶ 2} The following facts are relevant to this appeal. On April 17, 2006,

defendant-appellant, Marilyn Hill (hereafter “Hill”), and her late husband, obtained a

$52,600 loan from Chase Bank USA, N.A. and signed a note promising to repay the loan.

The promissory note was secured by a mortgage, filed in the public record on May 1,

2006, in favor of Chase Bank USA, N.A. on real property used as a second home located

in Ottawa County, Ohio. Chase Bank USA, N.A. indorsed the promissory note in blank.

       {¶ 3} Following the death of Hill’s husband, Chase Home Finance, LLC, as

servicer of the promissory note holder on October 5, 2008, entered into a loan

modification agreement with Hill. The promissory note was modified as set forth in the

loan modification agreement.

       {¶ 4} In February 2009, plaintiff-appellee, “U.S. Bank N.A., as trustee, on behalf

of the holders of the J.P. Morgan Mortgage Acquisition Trust 2006-CH2 Asset Backed

Pass-Through Certificates, Series 2006-CH2” (hereafter “U.S. Bank”) filed a complaint

seeking judgment on the promissory note, as modified, and foreclosure on the mortgage

securing the note. U.S. Bank voluntarily dismissed the complaint in March 2009.

       {¶ 5} On March 2, 2009, Chase Bank USA, N.A. assigned the mortgage to “U.S.

Bank National Association, as Trustee for J.P. Morgan Mortgage Acquisition Trust 2006-

CH2, Asset Backed Pass-Through Certificates, Series 2006-CH2.”

       {¶ 6} In February 2011, U.S. Bank filed a second complaint seeking judgment on

the promissory note, as modified, and foreclosure on the mortgage securing the note.




2.
Thereafter, U.S. Bank and Hill entered into a settlement agreement dated April 11, 2013,

and U.S. Bank stipulated to dismiss the complaint in May 2013.

       {¶ 7} In September 2013, U.S. Bank filed a third complaint seeking judgment on

the promissory note, as modified, and foreclosure on a mortgage securing the note. Hill

counterclaimed. Following a period of pre-trial litigation, U.S. Bank and Hill each

voluntarily dismissed their claims against each other in October 2014.

       {¶ 8} On November 13, 2015, the 2009 mortgage assignee filed in the public

record a “Corporate Assignment of Mortgage” in favor of U.S. Bank.

       {¶ 9} On April 25, 2016, U.S. Bank filed a fourth complaint seeking judgment on

the promissory note, as modified, and foreclosure on the mortgage securing the note,

declaratory judgment and other equitable relief against Hill and other defendants who are

not parties to this appeal. Hill generally denied the allegations and counter-claimed for

bad faith breach of settlement agreement and fraudulent inducement to enter into

settlement agreement. Following a period of discovery by the parties, on July 14, 2017,

U.S. Bank filed a motion for summary judgment on the complaint and on Hill’s

counterclaims, which Hill opposed. On September 6, 2017, the trial court granted U.S.

Bank’s motion stating:

              In the present case, [Hill] failed to make payments pursuant to the

       [s]ettlement [a]greement. There is no requirement in the settlement

       agreement that statements be sent to [Hill]. There is no evidence that [U.S.

       Bank] breached the contract and no evidence that [Hill] was fraudulently



3.
       induced. There are no material facts yet to be litigated and [U.S. Bank] is

       entitled to judgment as a matter of law on its complaint and on [Hill’s]

       counterclaim. It is therefore ORDERED, ADJUDGED and DECREED

       that [U.S. Bank’s] Motion for Summary Judgment is GRANTED.

       (Emphasis sic.) [U.S. Bank] shall submit a further Judgment Entry to

       effectuate this Decision.

       {¶ 10} On October 3, 2017, the trial court entered a judgment entry and decree in

foreclosure in favor of U.S. Bank and incorporated by reference the September 6, 2017

decision and order. The October 3, 2017 judgment entry included the following orders:

(1) judgment in favor of U.S. Bank due and owing under the note for the amounts stated

in the affidavit attached to the summary judgment motion, (2) the acknowledgment

clause of the mortgage substantially complied with R.C. 5301.01(A), (3) the mortgage

was valid and enforceable by U.S. Bank, as the assignee, (4) reformation of the mortgage

to reflect that Hill and her late husband were married at the time they executed the

mortgage, (5) Hill had broken the conditions of the mortgage, and (6) U.S. Bank was

entitled to have the equity of redemption of Hill in and to the premises foreclosed and to

recover the amounts due and owing under the note out of the proceeds of the foreclosure

sale. No findings were made for any other sums due and owing for other liens, such as

appellee’s advances for taxes, “and continues same until the confirmation of sale.” The

entry concluded “there is no just reason for delay in entering this judgment.”




4.
       {¶ 11} Hill then filed this appeal on October 20, 2017, setting forth four

assignments of error:

                I. The trial court erred or committed plain error when it granted a

       judgment of foreclosure because material issues of fact remained on

       possession and appearance of the original note and the appellee’s affidavits

       were deficient.

                II. The trial court erred by granting summary judgment on appellant

       Marilyn Hill’s counterclaims because material issues of fact remained for

       trial.

                III. The trial court erred by granting a declaratory judgment and

       reformation.

                IV. The trial court erred by granting a judgment of foreclosure when

       Ottawa County Local Rule 26.02 was not complied with.

       {¶ 12} We will address the first and second assignments of error together because

they collectively challenge the trial court’s September 6, 2017 summary judgment

decision. The third and fourth assignments of error will be reviewed together as they

collectively challenge the trial court’s October 3, 2017 decree in foreclosure.

                                  A. Summary Judgment

       {¶ 13} In support of her first and second assignments of error, Hill argued the trial

court erred when it granted appellee’s summary judgment motion because of the

existence of material issues of fact necessitating a trial. Hill argued multiple material



5.
issues of fact existed with respect U.S. Bank’s complaint and her counterclaims for

breach of contract and fraudulent inducement, including U.S. Bank’s standing to litigate

the foreclosure and the adequacy of the Civ.R. 56 evidence proffered by U.S. Bank.

      {¶ 14} In response U.S. Bank argued the trial court properly granted its summary

judgment motion because there were no material issues of fact necessitating a trial. U.S.

Bank argued its standing was clearly established, and the affidavits and other evidence

properly supported its motion for summary judgment on both the complaint and Hill’s

counterclaims. U.S. Bank further argued it was entitled to judgment as a matter of law

because it met its burden for summary judgment purposes and Hill failed to meet her

burdens to withstand summary judgment.

      {¶ 15} Our review of trial court summary judgment determinations is de novo,

employing the same Civ.R. 56 standard as trial courts. Levy v. Huener, 6th Dist. Lucas

No. L-17-1081, 2018-Ohio-119, ¶ 11, citing Grafton v. Ohio Edison Co., 77 Ohio St.3d

102, 105, 671 N.E.2d 241 (1996).

      {¶ 16} According to Civ.R. 56(C), summary judgment may be granted only:

             if the pleadings, depositions, answers to interrogatories, written

      admissions, affidavits, transcripts of evidence, and written stipulations of

      fact, if any, timely filed in the action, show that there is no genuine issue as

      to any material fact and that the moving party is entitled to judgment as a

      matter of law *** [and] that reasonable minds can come to but one

      conclusion and that conclusion is adverse to the party against whom the



6.
       motion for summary judgment is made, that party being entitled to have the

       evidence or stipulation construed most strongly in the party’s favor.

       {¶ 17} When seeking summary judgment, a party must specifically delineate the

basis upon which the motion is brought and identify those portions of the record that

demonstrate the absence of a genuine issue of material fact. Levy at ¶ 12, citing Dresher

v. Burt, 75 Ohio St.3d 280, 293, 662 N.E.2d 264 (1996).

              Supporting and opposing affidavits shall be made on personal

       knowledge, shall set forth such facts as would be admissible evidence, and

       shall show affirmatively that the affiant is competent to testify to the

       matters stated in the affidavit. Sworn or certified copies of all papers or

       parts of papers referred to in an affidavit shall be attached to or served with

       the affidavit.

Civ.R. 56(E). When a properly supported motion for summary judgment is made, an

adverse party may not rest on mere allegations or denials in the pleadings, but must

respond with specific facts showing that there is a genuine issue of material fact for trial.

Id.

       {¶ 18} A material fact is one which would affect the outcome of the suit under the

applicable substantive law. Levy at ¶ 12, citing Russell v. Interim Personnel, Inc., 135

Ohio App.3d 301, 304, 733 N.E.2d 1186 (6th Dist.1999). To determine if a genuine issue

exists, we inquire whether the evidence in dispute is sufficient to require submission to a




7.
jury or whether it is so one-sided that one party must prevail as a matter of law. Wall v.

Firelands Radiology, 106 Ohio App.3d 313, 322-323, 666 N.E.2d 235 (6th Dist.1995).

       {¶ 19} This court has held:

              To properly support a motion for summary judgment in a foreclosure

       action, a plaintiff must present evidentiary-quality material showing: (1) the

       movant is the holder of the note and mortgage, or is a party entitled to

       enforce the instrument; (2) if the mover is not the original mortgagee, the

       chain of assignments and transfers; (3) the mortgager [sic] is in default; (4)

       all conditions precedent have been met; and (5) the amount of principal and

       interest due.

U.S. Bank Trust, N.A. v. Edmon, 6th Dist. Erie No. E-17-048, 2018-Ohio-2987, ¶ 27,

citing U.S. Bank, N.A. v. Coffey, 6th Dist. Erie No. E-11-026, 2012-Ohio-721, ¶ 26.

       {¶ 20} We reviewed the record de novo and found U.S. Bank’s motion for

summary judgment complied with Civ.R. 56.

       {¶ 21} First, U.S. Bank provided evidence it was the holder of the note and

mortgage, or was a party entitled to enforce the instruments. U.S. Bank pointed to

evidence of its standing at the time of the April 25, 2016 complaint “based on an interest

in both the Note and the Mortgage,” arguing an interest in only one is necessary. U.S.

Bank cited as authority this court’s decision in Bank of New York Mellon v. Matthews,

6th Dist. Fulton No. F-12-008, 2013-Ohio-1707, ¶ 11, quoting Fed. Home Loan Mtge.

Corp. v. Schwartzwald, 134 Ohio St.3d 13, 2012-Ohio-5017, 979 N.E.2d 1214, ¶ 28.



8.
However, thereafter the Ohio Supreme Court clarified it was not specifying the

documents necessary to establish standing due to the particular facts of each case,

Deutsche Bank Natl. Trust Co. v. Holden, 147 Ohio St.3d 85, 2016-Ohio-4603, 60 N.E.3d

1243, ¶ 30-31, and reiterated “the fundamental requirement of standing is that the party

bringing the action must have a personal stake in the outcome of the controversy, i.e., that

it must be the injured party.” Id. at ¶ 32, quoting Schwartzwald at ¶ 21. After filing the

complaint in foreclosure U.S. Bank was permitted to prove thereafter it was the holder of

the note or mortgage on or prior to the April 25, 2016 complaint. Wells Fargo Bank, N.A.

v. Horn, 142 Ohio St.3d 416, 2015-Ohio-1484, 31 N.E.3d 637, ¶ 12, citing United States

Bank Natl. Assn. v. Mitchell, 6th Dist. Sandusky No. S-10-043, 2012-Ohio-3732, ¶ 17-18.

The record shows U.S. Bank attached to its July 14, 2017 motion for summary judgment

evidence of the chain of custody of the indebtedness of Hill to U.S. Bank.

       {¶ 22} Exhibit C to U.S. Bank’s motion was an affidavit from U.S. Bank’s outside

attorney, Kathleen Nitschke. Ms. Nitschke averred from personal knowledge that her law

firm had represented U.S. Bank since 2011 in foreclosure actions regarding the April 17,

2006 promissory note by borrowers, Hill and her late husband, to lender, Chase Bank

USA, N.A., in the original principal amount of $52,600. Ms. Nitschke averred that since

October 2012 her law firm had physical possession of the “original blue-ink Note,” and

“[a]ffixed to the original blue-ink note is an Allonge, which contains in-blank

endorsement signed by a representative of Chase Bank USA, N.A.” Ms. Nitschke

averred that on or about October 20, 2012, and again on or about the date of her affidavit



9.
on July 13, 2017, she personally reviewed the original promissory note and confirmed

each time it contained the original signatures by Hill and her late husband. The “Allonge

to Mortgage Note” was executed by “Monica Collins/Assistant Secretary, Authorized

Officer” for Chase Bank USA, N.A., as seller, and was indorsed with the words, “Pay to

the order of,” followed by a blank space and without recourse. True and accurate copies

of all documents averred in the affidavit were attached to the affidavit. Bank of Am., N.A.

v. Hafford, 6th Dist. Sandusky No. S-13-021, 2014-Ohio-739, ¶ 15, citing Civ.R.

10(D)(1). The April 17, 2006 promissory note specifically states: “[The borrowers]

understand that the Lender may transfer this Note. The Lender or anyone who takes this

Note by transfer and who is entitled to receive payment under this Note is called the

‘Note Holder.’”

       {¶ 23} U.S. Bank argued “the use of an abbreviation in one [2015 corporate

assignment of mortgage, motion for summary judgment, Weinberger affidavit], and the

spelled-out name in the other [2009 assignment of mortgage and Nitschke affidavit], does

not reflect the existence of two different Trustees or change the Trust’s ownership of the

Note.” U.S. Bank cited as authority U.S. Bank, Natl. Assn. v. Smith, 7th Dist. Mahoning

No. 17 MA 0093, 2018-Ohio-2489, ¶ 34. We agree. U.S. Bank is the real party in

interest. Civ.R. 17(A). Moreover, the precise wording of U.S. Bank in the plaintiff

caption of the complaint is not generally dispositive of determining the real party in

interest because such determinations are to be made upon the merits of the allegations in

the body of the complaint. Civ.R. 10(A); State ex rel. Crossman Communities of Ohio v.



10.
Greene Cty. Bd. of Elections, 87 Ohio St.3d 132, 135, 717 N.E.2d 1091 (1999) (“The

spirit of our * * * Rules of Civil Procedure, is the resolution of cases upon their merits

rather than claimed pleading deficiencies[.]”). Further, any errors pointed out by Hill

regarding the word “trustee” as capitalized or not in U.S. Bank’s pleadings is harmless

error. Civ.R. 61.

       {¶ 24} We find U.S. Bank identified those portions of the record that demonstrated

an absence of a genuine issue of material fact it is the holder of the note and mortgage, or

is a party entitled to enforce the instrument. Bank of New York Mellon v. Lewis, 6th Dist.

Erie No. E-13-051, 2014-Ohio-5599, ¶ 40-43. We find that on or before April 25, 2016,

U.S. Bank was the “Note Holder” under the terms of the note and the allonge to the note

with a blank indorsement and was entitled to enforce the note. R.C. 1303.25(B);

1301.201(B)(21)(a); 1303.31(A)(1). “‘An allonge is defined as “[a] slip of paper

sometimes attached to a negotiable instrument for the purpose of receiving further

indorsements when the original paper is filled with indorsements.”’” Deutsche Bank

Trust Co. v. Jones, 8th Dist. Cuyahoga No. 105778, 2018-Ohio-587, ¶ 26, quoting HSBC

Bank USA, N.A. v. Thompson, 2d Dist. Montgomery No. 23761, 2010-Ohio-4158, ¶ 56.

An undated allonge is valid. Id. at ¶ 27, citing Wells Fargo Bank, N.A. v. Byers, 10th

Dist. Franklin No. 13AP-767, 2014-Ohio-3303, ¶ 21.

       {¶ 25} Second, U.S. Bank provided evidence of the chain of assignments and

transfers of the mortgage in real property, which secured Hill’s promissory note. Exhibit

B to U.S. Bank’s motion was an affidavit dated July 12, 2017, from a representative of



11.
U.S. Bank’s mortgage servicer Select Portfolio Servicing, Inc. (“SPS”). Diane

Weinberger, a document control officer of SPS. Ms. Weinberger averred from personal

knowledge and personal review that the business records created and maintained by SPS

with respect to Hill’s loan and mortgage included the business records created and

maintained “by prior servicers, including Chase Home Finance, LLC and JP Morgan

Chase.” Effective October 1, 2013, SPS obtained the mortgage servicing rights. Ms.

Weinberger averred:

              The entries in these records are made at the time of the events and

       conditions they describe, either by people with first-hand knowledge of

       those events and conditions, or from information provided by people with

       such first-hand knowledge. SPS records this information, and maintains

       these loan records, as a routine practice of SPS’s regularly conducted

       business activities.

True and accurate copies of all documents averred in the affidavit, including the 2006

promissory note and mortgage, the allonge, the 2008 loan modification agreement, the

2009 mortgage assignment, and the 2015 corporate mortgage assignment were attached

to the affidavit. Ms. Weinberger’s affidavit laid the foundation for admissibility of the

loan records as business records under Evid.R. 803(6). HSBC Bank USA, N.A. v. Takats,

6th Dist. Lucas No. L-14-1155, 2015-Ohio-3077, ¶ 19, citing Lewis, 6th Dist. Erie No. E-

13-051, 2014-Ohio-5599, at ¶ 13-15.




12.
       {¶ 26} We find U.S. Bank identified those portions of the record that demonstrated

an absence of a genuine issue of material fact of the chain of origination and assignment

of the mortgage in real property, which secured Hill’s promissory note. We find that on

or before April 25, 2016, U.S. Bank was the mortgagee assignee entitled to enforce the

terms of the mortgage, which mortgagor Hill entered into in 2006 to secure her

obligations under the promissory note. R.C. 5301.01(A); 5301.07(B); 5301.28; 5301.32;

5302.12.

       {¶ 27} Third, U.S. Bank provided evidence Hill was in default. U.S. Bank pointed

to Ms. Weinberger’s affidavit as evidence of Hill’s default under the 2006 promissory

note, as modified. Monthly payments under the April 17, 2006 note were $564.93, due

on the 20th of each month starting May 20, 2006. Monthly payments under the October

5, 2008 loan modification agreement were $499.54, due on the 20th of each month

starting October 20, 2008. Finally, monthly payments under the April 11, 2013

settlement agreement were $499.54, due on the 1st of each month starting April 1, 2013.

Ms. Weinberger averred that as of July 12, 2017, she reviewed Hill’s payment history for

the loan, and the payment history “reflects that Hill made no payments after [entering

into the settlement agreement] and the loan went into default. Hill has remained in

default since that time.” True and accurate copies of all documents averred in the

affidavit were attached to the affidavit.

       {¶ 28} U.S. Bank also pointed to Hills’ April 10, 2017 deposition as evidence of

Hill’s understanding of her obligation to repay the loan and her default status.



13.
             Q: You and your husband fully intended to pay the loan back[?]

             A: Yes.

             ***

             Q: Your understanding [under the settlement agreement] was that

      you were going to commence making your monthly payments on April 1,

      2013, right?

             A: Yes.

             ***

             Q: What did you talk to SPS about on October 10th of 2013?

             A: I guess, a reinstatement quote.

      {¶ 29} Hill testified at her deposition she received the reinstatement quote from

SPS dated October 10, 2013. Hill also admitted during her deposition to receiving SPS

monthly statements dated from October 14, 2013, to September 2, 2016, showing the

specific amount to be paid, $650.89, and the payment address. Hill also averred in her

affidavit attached to her August 31, 2017 opposition to summary judgment that she

received her first mortgage statement dated October 14, 2013. Despite receiving the

monthly statements she requested, Hill did not remit any payments for the nearly three

years leading up to the April 25, 2016 foreclosure complaint. Hill’s reliance on the

absence of a “time is of the essence” phrase in the promissory note is misplaced because

her failure to abide by the fixed times of performance to pay U.S. Bank on the loan was

far beyond any reasonable cure period under the circumstances. See Lake Ridge



14.
Academy v. Carney, 66 Ohio St.3d 376, 378-379, 613 N.E.2d 183 (1993); see also United

States Constr. Corp. v. Harbor Bay Estates, Ltd., 172 Ohio App.3d 609, 2007-Ohio-

3823, 876 N.E.2d 637, ¶ 39 (6th Dist.).

       {¶ 30} We find U.S. Bank identified those portions of the record that demonstrated

an absence of a genuine issue of material fact that on or before April 25, 2016, Hill was

in default under the promissory note, as modified. See R.C. 1301.201(B)(17).

       {¶ 31} Fourth, U.S. Bank provided evidence that all conditions precedent under

the promissory note and mortgage were met. U.S. Bank pointed to Ms. Weinberger’s

affidavit as evidence of Hill’s failure to cure her default. Ms. Weinberger averred on

May 5, 2015, SPS mailed a “Notice of Default – Right to Cure letters” to Hill at her

residence and the real property subject to the mortgage. Ms. Weinberger further averred:

              The notice informed Hill that the loan was due for the March 20,

       2013 payment and was in default, stated the amount needed to be paid to

       cure the default within 30 days of the letter, and provided other information

       required by the Note and Mortgage. * * * Based on the payment history, the

       default has not been cured. Thus, the balance due and owing on the loan

       has been accelerated pursuant to the terms and conditions of the Note and

       Mortgage. All requirements under the Note and Mortgage necessary to

       accelerate the loan have been met. All conditions precedent under the Note

       and Mortgage have been satisfied by the mailing of the notice of default.




15.
True and accurate copies of all documents averred in the affidavit were attached to the

affidavit.

        {¶ 32} We find the 2006 promissory note contained in the record states Hill’s

agreement that, “If I do not pay the full amount of each monthly payment on the date it is

due, I will be in default.” Hill further agreed in the promissory note:

               If I am in default, the Note Holder may send me a written notice

        telling me that if I do not pay the overdue amount by a certain date, the

        Note Holder may require me to pay immediately the full amount of

        principal which has not been paid and all the interest that I owe on that

        amount. That date must be at least 30 days after the date on which the

        notice is delivered or mailed to me.

The May 2015 notice, also in the record, itemized an “amount to Cure” of $17,624.95

with a cure date of June 4, 2015, which is consistent with the terms of the promissory

note.

        {¶ 33} U.S. Bank also pointed to Hills’ April 10, 2017 deposition as evidence of

the notice of default and Hill’s right to cure.

               Q: Did you receive a letter in May of 2015 from SPS, giving you

        notice that there was a default under the note and mortgage and that they’re

        providing you information that you had the right to cure it?

               A: Yes.




16.
       {¶ 34} We find U.S. Bank identified those portions of the record that demonstrated

an absence of a genuine issue of material fact that all conditions precedent under the

promissory note and mortgage were met. We find that on or before April 25, 2016, Hill

received notice of default under the promissory note and mortgage and failed to cure the

default. Lewis, 6th Dist. Erie No. E-13-051, 2014-Ohio-5599, at ¶ 32.

       {¶ 35} Fifth, U.S. Bank provided evidence of the amount of principal and interest

due. U.S. Bank pointed to Ms. Weinberger’s July 12, 2017 affidavit to evidence the

damages owed by Hill as “the principal balance of $37,705.86, plus interest at the rate of

6.625% per annum from February 20, 2013, plus late charges, and advances, for taxes,

insurance and property protection, and other costs and fees.” True and accurate copies of

all documents averred in the affidavit were attached to the affidavit.

       {¶ 36} We find U.S. Bank identified those portions of the record that demonstrated

an absence of a genuine issue of material fact of the amount of the principal and interest

due. Lewis at ¶ 61.

       {¶ 37} Having found U.S. Bank’s motion for summary judgment complied with

Civ.R. 56, Hill then had the burden to respond with specificity showing where in the

record there was a genuine issue of material fact requiring a trial. Civ.R. 56(E). Hill

“may not rest on mere allegations or denials in the pleadings.” Id. Hill argued a number

of genuine issues of material fact existed to defeat U.S. Bank’s motion for summary

judgment.




17.
       {¶ 38} Hill pointed to U.S. Bank’s summary judgment motion as evidence of a

genuine question of material fact as to whether U.S. Bank “is the holder of the

promissory note.” Hill argued the February 29, 2016 SPS letter threatening foreclosure

contains the admission that U.S. Bank “is unable to find the promissory note and will

seek to prove the promissory note using a lost note affidavit.” Hill then points out Ms.

Nitschke’s affidavit was not for a lost note, but, instead, about “her firm has been in the

possession of the original promissory note since 2012.” Hill further argued a genuine

issue of material fact of whether U.S. Bank is, in fact, the holder of the note exists

because “nowhere does Ms. Nitschke state that she has been an attorney or agent for U.S.

Bank or its current servicer, SPS, during the pendency of this case.” Hill further pointed

to Ms. Weinberger’s affidavit as evidence she only received a copy of the note provided

to her by “outside litigation counsel” and failed to state anywhere “that U.S. Bank has

possession of the original promissory note, directly or through an agent.” Hill argued that

U.S. Bank’s “own evidence states that [the] promissory note is in the hands of the lawyer

for its previous, dismissed servicer” could lead a reasonable mind to conclude neither

U.S. Bank nor its agent “has had possession of the promissory note now or at any time

during the pendency of this action.”

       {¶ 39} We find Hill fails to show the existence of facts that are both genuine and

material. Hill does not raise evidence of a genuine issue in dispute to require submission

to a jury. Nor does Hill raise evidence of a material fact which would affect the outcome

under applicable law. Contrary to Hill’s assertion, U.S. Bank was not required to first



18.
evidence a “lost note” prior to evidencing it is the holder of the note and mortgage, or is a

party entitled to enforce the instrument. Hill does not provide any evidence, other than

speculation, contradicting Ms. Nitschke’s averment from personal knowledge that her

law firm has represented U.S. Bank since 2011 in foreclosure actions regarding the April

17, 2006 promissory note or that since October 2012 her law firm had physical

possession of the original promissory note. Lewis, 6th Dist. Erie No. E-13-051, 2014-

Ohio-5599, at ¶ 15.

       {¶ 40} Hill also argued the note was not properly authenticated by any affidavits

“because the top of Page 1 of the note was missing.” We find this argument lacks merit

for two reasons. First, Hill failed to raise this argument at the trial court level in her

opposition to U.S. Bank’s summary judgment motion, so the trial court did not have the

opportunity to first decide the matter. Dzina v. Celebrezze, 108 Ohio St.3d 385, 2006-

Ohio-1195, 843 N.E.2d 1202, ¶ 16, citing Hardy v. McFaul, 103 Ohio St.3d 408, 2004-

Ohio-5467, 816 N.E.2d 248, ¶ 9. Second, even if Hill had raised this argument before the

trial court, the record contains the affidavits of both Ms. Weinberger and Ms. Ms.

Nitschke, as exhibits B and C, respectively, to U.S. Bank’s motion for summary

judgment. Each affidavit attached a “true and accurate copy of the” note, which contains

the top of “Page 1 of 2” beginning with the title, “NOTE.” The top of page 1 is,

therefore, in the record.

       {¶ 41} Hill also challenges the validity of the mortgage because the marital status

of Hill and her late husband is not specified. R.C. 5301.04. This court has held that a



19.
genuine issue of material fact does not exist where there is substantial compliance with

R.C. 5301.01. Huntington Natl. Bank v. Kazmaier, 175 Ohio App.3d 130, 2008-Ohio-

603, 885 N.E.2d 314, ¶ 23 (6th Dist.), citing Burgos v. Areway, Inc., 114 Ohio App.3d

380, 383, 683 N.E.2d 345 (8th Dist.1996) and Mid-American Natl. Bank & Trust Co. v.

Gymnastics Internat'l, Inc., 6 Ohio App.3d 11, 13, 451 N.E.2d 1243 (6th Dist.1982). The

record contains the mortgage at issue, and we find substantial compliance with R.C.

5301.04. The borrower names, Marilyn L. Hill and Gerald J. Hill, and their signatures

match both the first and signature pages of the mortgage. Their individual signatures

were duly acknowledged by a notary public. In the absence of fraud for the omission of

their status in 2006 as husband and wife, which Hill does not allege, any defect in the

execution of the mortgage in 2006 remains valid between the parties. Lasalle Bank N.A.

v. Zapata, 184 Ohio App.3d 571, 2009-Ohio-3200, 921 N.E.2d 1072, ¶ 21 (6th Dist.). As

the mortgagee assignee, U.S. Bank succeeded to all the rights of the original mortgagee.

Id.

       {¶ 42} Hill also pointed to the 2013 settlement agreement itself as evidence of a

number of genuine questions of material fact.

       {¶ 43} Hill argued the settlement agreement failed to contain the “key terms” of

“what is the total payment due each month” and “where should the payment be mailed.”

In light of these omissions, Hill argued for the settlement agreement to have “legal effect

* * * it must contain the implication that U.S. Bank would, in the customary manner,

inform Mrs. Hill of how much she must pay and where she must pay it.”



20.
      {¶ 44} We find Hill fails to show the existence of facts that are both genuine and

material. We do not find the settlement agreement signed by Hill on April 11, 2013, is

missing instructions about payment amounts and methods to render it lacking “legal

effect.” Section 1 of settlement agreement between Hill and “JPMorgan Chase As

Attorney In Fact for U.S. Bank National Association, As Trustee for JP Morgan

Mortgage Acquisition Trust 2006-Ch2, Asset Backed Pass-Through Certificates, Series

2006-Ch2” states in exchange for Chase forgiving $27,651.99 of Hill’s arrearages under

the loan, “Hill agrees to resume monthly mortgage payments pursuant to the terms of the

Modification [Agreement] on April 1, 2013. Such payment shall be in the amount of

$499.54, principal and interest plus amounts due for taxes and insurance * * *.”

      {¶ 45} The record also contains the modification agreement dated October 20,

2008, and referenced in Section 1 of the settlement agreement. The modification

agreement states, “Effective October 20, 2008, the monthly principal and interest

payment will be $499.54. The principal and interest payment does not include any

amount for the payment of taxes and/or insurance.” We find the same monthly payment

obligation by Hill of $499.54 plus taxes and insurance that was in effect since October

20, 2008, was due on April 1, 2013. The record also contains the underlying note dated

April 17, 2006, and entered into by Hill and her late husband and referenced by the

settlement agreement as evidence of the “Loan.” The promissory note states in Section 3

that monthly payments are to be made at “P.O. Box 78828, Phoenix, AZ 65062-8828 or

at a different place if required by the Note Holder.” The “Note Holder” is defined as



21.
“The Lender or anyone who takes this Note by transfer and who is entitled to receive

payments under this Note.”

       {¶ 46} Hill argued U.S. Bank breached the implied custom of “the sending of the

universally-accepted monthly statement containing payment amounts and instructions.”

Hill urged us to find U.S. Bank’s failure to send monthly statements with payment

information was “required by the implied duty for the parties to act in good faith and deal

fairly towards each other.” Hill does not point to an applicable law to support her

“universally-accepted” claim of a “custom” of monthly mortgage payment statements as

a condition precedent to her payment obligations under the settlement agreement.

       {¶ 47} Contrary to Hill’s assertions, we do not find the settlement agreement

omitted any implied provisions advocated by Hill. Section 11 of the settlement

agreement states, “The Parties understand, covenant, and agree that the foregoing

constitutes the entire Agreement and that there exist no other agreements, oral, or written,

between the Parties.” Moreover, the record contains Hills’ April 10, 2017 deposition

where she admitted that neither the promissory note nor the settlement agreement indicate

the lender must first send her a monthly statement before she must make any loan

payments, or that the lender had a duty to send her monthly statements. Hill testified she

simply “didn’t look at it that way” and “assumed” the lender would send her monthly

statements.

       {¶ 48} Hill also argued breach of contract by U.S. Bank, which she alleged was

evidence of a genuine question of material fact. Hill argued her deposition testimony was



22.
evidence of the bad faith breach. She testified Chase bank said “to her face” the loan was

delinquent on May 13, 2013 and then refused to accept payment, even though she

“brought the matter to the bank’s attention at the bank branch” of not receiving monthly

statements in the two months since signing the settlement agreement. Hill argued U.S.

Bank’s bad faith continued with Chase bank’s September 2013 letter urging her to sell

her home to avoid foreclosure, despite never receiving a monthly statement, and with

SPS’s October 14, 2013 monthly mortgage statement that include “unauthorized

charges.” Hill argued any failure to perform by her “is a result of U.S. Bank’s breach,”

which necessarily raises the question of fact of whether U.S. Bank’s breach was material

because a material breach would excuse Hill’s performance under the contract.

       {¶ 49} In order to establish a claim for breach of contract, Hill must prove by a

preponderance of the evidence: “(1) a contract existed, (2) one party fulfilled his

obligations, (3) the other party failed to fulfill his obligations, and (4) damages resulted

from that failure.” Lewis, 6th Dist. Erie No. E-13-051, 2014-Ohio-5599, at ¶ 81, citing

Blake Homes, Ltd. v. FirstEnergy Corp., 173 Ohio App.3d 230, 2007-Ohio-4606, 877

N.E.2d 1041, ¶ 77 (6th Dist.).

       {¶ 50} We find Hill failed to provide evidence of all four elements for breach of

contract. The record contains the 2013 settlement agreement which resolved the then-

pending 2011 foreclosure. The record also contains Hill’s admissions to failing to pay

U.S. Bank $650.89 from October 14, 2013, to September 2, 2016, despite receiving the

monthly statements she requested, with the amount due and payment address shown on



23.
the statements. Thus it is undisputed that on or before the foreclosure complaint filing on

April 25, 2016, Hill was in default under the promissory note, as modified.

       {¶ 51} Hill also argued fraudulent inducement by U.S. Bank, which she alleged is

evidence of a genuine question of material fact. Hill argued U.S. Bank led her to believe

she would receive monthly statements when she agreed to the settlement agreement.

       {¶ 52} In order to establish a claim for fraudulent inducement, Hill must prove by

clear and convincing evidence:

              (1) A representation (or concealment of a fact when there is a duty

       to disclose), (2) that is material to the transaction at hand, (3) made falsely,

       with knowledge of its falsity or with such utter disregard and recklessness

       as to whether it is true or false that knowledge may be inferred, and (4) with

       intent to mislead another into relying upon it, (5) justifiable reliance, and

       (6) resulting injury proximately caused by the reliance. (Citation omitted.)

BAS Broadcasting, Inc. v. Fifth Third Bank, 6th Dist. Lucas No. L-17-1146, 2018-Ohio-

1324, ¶ 16. The debtor-creditor relationship between Hill and U.S. Bank does not

generally create a fiduciary relationship, absent special circumstances where both parties

understand that a special trust or confidence was created. Id. at ¶ 18. Hill does not allege

any material facts of such special circumstances.

       {¶ 53} We find Hill failed to provide evidence of all six elements of fraudulent

inducement. Hill failed to allege any material facts to lead us to ascertain the execution

of the settlement agreement was not arm’s length requiring any duty by U.S. Bank to



24.
disclose to Hill additional information other than what is contained in the settlement

agreement. Id. at ¶ 20. To be successful, Hill must show the “‘fraud relates not to the

nature or purport of the [settlement agreement], but to the facts inducing its execution.’”

Miano v. Best, 2017-Ohio-343, 77 N.E.3d 555, ¶ 26 (6th Dist.), quoting Haller v. Borror

Corp., 50 Ohio St.3d 10, 14, 552 N.E.2d 207 (1990). Moreover, to seek to void the

settlement agreement in the context of a fraudulent inducement claim, Hill must show she

returned to U.S. Bank the consideration she received for release of her claims. Haller at

14. According to the settlement agreement’s recitation of consideration of “payments,

promises and other benefits provided in the Agreement,” U.S. Bank forgave $27,651.99

in arrearages plus directly paid Hill $20,000. Hill did not allege the return of any such

consideration, which is necessary “so that the parties may be placed in the positions they

enjoyed prior to the practice of the fraud alleged.” Id.

       {¶ 54} We find there is no genuine issue as to any material fact and that U.S. Bank

is entitled to judgment as a matter of law and that reasonable minds can come to but one

conclusion and that conclusion is adverse to Hill.

       {¶ 55} Hill’s first and second assignments of error are not well-taken.

                                B. Decree in Foreclosure

       {¶ 56} In support of her third assignment of error, Hill argued the 2006 mortgage

was void pursuant to R.C. 5301.01(A), resulting in U.S. Bank failing to be the mortgagee

assignee. Hill argued the mortgage “was not properly notarized because the




25.
acknowledgment clause of the mortgage is blank. The notary signed the mortgage but

did not state than anyone appeared in the notary’s presence to sign the mortgage.”

          {¶ 57} In response U.S. Bank argued the 2006 mortgage was not void pursuant to

R.C. 5301.01(A), and any omission of the marital status of Hill and her late husband in

the mortgage was a mutual mistake of the parties and properly remedied by an order for

reformation.

          {¶ 58} The trial court’s October 3, 2017 judgment entry and decree in foreclosure

stated:

                 The Court * * * declares that the acknowledgment clause of the

          Mortgage substantially complies with R.C. 5301.01(A), and that the

          Mortgage is valid and enforceable; that the Mortgage is reformed to reflect

          that Marilyn L. Hill and Gerald J. Hill were married at the time they

          executed the Mortgage; * * * .

          {¶ 59} Having previously determined the mortgage substantially complied with

R.C. 5301.01(A), we find that even if the certificate of acknowledgment was defective in

any respect, the trial court was authorized to cure pursuant to R.C. 5301.07(C)(3). The

notary acknowledgment from the mortgage states, “This instrument was acknowledged

before me this 17th day of April 2006.” We further find by clear and convincing

evidence the trial court committed no error to order reformation of the 2006 mortgage to

reflect the undisputed marital status of Hill and her late husband at the time they executed




26.
the mortgage. Wagner v. Natl. Fire Ins. Co., 132 Ohio St. 405, 412-413, 8 N.E.2d 144

(1937).

       {¶ 60} Hill’s third assignment of error is not well-taken.

       {¶ 61} In support of her fourth assignment of error, Hill argued the trial court

abused its discretion when it entered its October 3, 2017 judgment entry before the final

judicial report was filed, in violation of Ottawa County Court of Common Pleas Local

Rule 26.02. In response U.S. Bank argued the trial court did not abuse its discretion

because the purpose and intent of the rule was followed, and it is within a court’s sound

discretion whether specific circumstances warrant deviation from its own rules.

       {¶ 62} We review a trial court’s control of its own docket and the progress of

proceedings in its court, including following its own local rules, for abuse of discretion.

Dodson v. Maines, 6th Dist. Sandusky No. S-11-012, 2012-Ohio-2548, ¶ 47, citing

Paramount Parks, Inc. v. Admiral Ins. Co., 12th Dist. Warren No. CA2007-05-066,

2008-Ohio-1351, ¶ 37. Abuse of discretion “‘connotes more than an error of law or

judgment; it implies that the court’s attitude is unreasonable, arbitrary or

unconscionable.’” Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983), quoting State v. Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d 144 (1980).

“‘[L]ocal rules are of the court’s own making, procedural in nature, and not substantive

principles of law. Accordingly, it has been held that there is no error when, in its sound

discretion, the court decides that the peculiar circumstances of a case require deviation

from its own rules.’” Dodson at ¶ 47, quoting Paramount Parks at ¶ 37.



27.
       {¶ 63} The local rule at issue states:

              At the time of entry of judgment in any such case a final certificate

       of extension of the evidence of title shall be prepared and filed in

       accordance with the foregoing requirements showing the address or

       location of the property and the record state of title as of a date not more

       than thirty (30) days prior to the taking of the decree. Such extension shall

       also become and remain a part of the files in the case. Failure to comply

       with the foregoing rule shall be grounds for dismissal of an action.

Loc.R. 26.02 of the Court of Common Pleas of Ottawa County, General Division. Since

Loc.R. 26.02 references Loc.R. 26.01, we find that section outlines procedures for the

“evidence of the state of the record title to the premises in question” in actions to “quiet

title, partition and for the marshaling and foreclosure of liens on real property,” making

such evidence of title a part of the files in the case. Loc.R. 26.01 further states, “Where

the evidence of title indicates that necessary parties have not been made defendants, the

attorney for the party filing the same shall proceed without delay to cause such new

parties to be added and served.”

       {¶ 64} “The order of foreclosure determines the extent of each lienholder’s

interest, sets forth the priority of the liens, and determines the other rights and

responsibilities of each party in the action.” CitiMortgage, Inc. v. Roznowski, 139 Ohio

St.3d 299, 2014-Ohio-1984, 11 N.E.3d 1140, ¶ 39. The record contains a “Notice of

Filing Final Judicial Report * * * pursuant to Local Rule 26.02” dated October 3, 2017,



28.
and journalized on October 6, 2017. See R.C. 2329.191. The final judicial report was

dated October 25, 2016, and the supplemental report was dated September 19, 2017. The

supplemental report did not identify any “necessary parties that have not been made

defendants” pursuant to Loc.R. 26.01. The final judicial report, as supplemented, was

dated within 30 days prior to the October 3, 2017 decree in foreclosure pursuant to

Loc.R. 26.02. The final judicial report, as supplemented, was dated and served by e-mail

on October 3, 2017, the same day as the judgment entry and decree in foreclosure.

       {¶ 65} We find the trial court did not abuse its discretion when it entered its

judgment entry and decree in foreclosure the same day the final judicial report was

served, but not yet journalized.

       {¶ 66} Hill’s fourth assignment of error is not well-taken.

       {¶ 67} On consideration whereof, the judgment of the Ottawa County Court of

Common Pleas is affirmed. Hill is ordered to pay the costs of this appeal pursuant to

App.R. 24.

                                                                       Judgment affirmed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                        _______________________________
                                                            JUDGE
Thomas J. Osowik, J.
                                                _______________________________
Christine E. Mayle, P.J.                                    JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE


29.
           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




30.